t c memo united_states tax_court christopher salmonson petitioner v commissioner of internal revenue respondent docket no filed date christopher salmonson pro_se john t lortie kimberly a daigle and kenneth allan hochman for respondent memorandum opinion buch judge respondent issued a notice_of_deficiency determining the following deficiencies additions to tax and penalties with respect to christopher salmonson’s federal_income_tax for years through year deficiency dollar_figure big_number big_number big_number big_number big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number the issues remaining for consideration are whether mr salmonson has unreported income and whether he is liable for additions to tax and penalties we sustain respondent’s adjustments as to the omitted income further respondent met his burden of production as to the additions to tax and penalties and mr salmonson did not establish any grounds on which the additions to tax and penalties should not apply in this case so we also sustain the additions and penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background this case was submitted without trial under rule during the years in issue mr salmonson was the chief_executive_officer of fuel nation inc on date mr salmonson filed joint federal_income_tax returns for through the internal_revenue_service later examined mr salmonson’s returns and after analyzing his bank_deposits and unrelated cash expenditures determined that he had underreported his income on date respondent mailed mr salmonson a notice_of_deficiency increasing his taxable_income allowing deductions and making various computational adjustments respondent also determined a sec_6651 failure to timely file addition_to_tax and a sec_6662 accuracy-related_penalty for each year in issue mr salmonson while residing in florida timely petitioned in date the parties filed a joint motion to submit this case fully stipulated pursuant to rule the court granted the motion and the parties filed a stipulation of facts mr salmonson stipulated that he had bank_deposits and unrelated cash expenditures in amounts equal to the amounts determined in the notice_of_deficiency for through however he disputed that the amounts were taxable the parties also attached copies of mr salmonson’s unfiled through form sec_1040x amended u s individual_income_tax_return to the stipulation attached to each form 1040x was an affidavit by mr salmonson stating in the tax_year no payments or deposits were received by the party identified as ‘the recipient’ from the party identified as ‘the payor’ which were connected with the performance of the functions of a public_office or otherwise constituted gains profits or income within the meaning of the relevant law i burden_of_proof discussion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise however in order for the presumption of correctness to arise in cases involving unreported income the commissioner must make a minimal evidentiary showing we find that respondent has made such a showing and is entitled to the presumption the burden may shift to the commissioner under sec_7491 if the taxpayer has complied with the necessary substantiation requirements and has rule a 290_us_111 994_f2d_1542 11th cir aff’g tcmemo_1991_636 maintained all records and cooperated with reasonable requests by respondent for witnesses information documents meetings and interviews while mr salmonson argues that respondent bears the burden he has not met these requirements as a result the burden remains on mr salmonson ii omitted income where a taxpayer fails to keep sufficient records under sec_6001 the commissioner may compute taxable_income through a method that clearly reflects income one such method involves combining a taxpayer’s accretions to wealth by examining his bank_deposits and cash expenditures the commissioner’s use of the bank_deposits analysis method has long been approved this method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it sec_446 94_tc_654 92_tc_661 801_f2d_1020 8th cir 70_tc_1057 has knowledge nontaxable sources include funds attributable to ‘loans gifts inheritances or assets on hand at the beginning of the taxable_period ’ a bank deposit provides prima facie evidence of income and the commissioner is not required to prove the likely source of the income the taxpayer carries the burden of establishing that items should be excluded from income or allowed as deductions one such way of proving that an item should have been excluded would be to show that the deposit is derived from a nontaxable sourcedollar_figure likewise the cash_expenditures_method is another well-established method of determining a taxpayer’s unreported income the foundation of the cash_expenditures_method is the assumption that the amount by which a taxpayer’s expenditures during a taxable_year exceed his reported income has taxable origins 102_tc_632 citing 96_tc_858 aff’d 959_f2d_16 2d cir 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo 87_tc_74 46_tc_821 see nicholas v commissioner t c pincite parks v commissioner t c pincite absent some explanation by the taxpayer the relevant inquiry is whether any expenditures exceeding reported income can be attributed to assets available at the beginning of the relevant period or to nontaxable receiptsdollar_figure mr salmonson stipulated that he had bank_deposits and unrelated cash expenditures in the amounts that respondent alleged however mr salmonson argues in his brief that respondent erred in conducting his own analysis and argues instead that respondent should focus on mr salmonson’s form sec_1040x first we note that the internal_revenue_code does not explicitly provide for either the filing or the acceptance of an amended_return instead an amended_return is a creature of administrative origin and grace it is solely within the commissioner’s discretion whether to accept or reject an amended_return even if we were to look to the amended returns in evaluating mr salmonson’s tax_liabilities he maintains the same argument in the affidavit attached to his form 1040x as he does in the stipulation that the income is not taxable to him under sec_7701 because he did not hold a public_office sec_7701 petzoldt v commissioner t c pincite petzoldt v commissioner t c pincite 464_us_386 20_tc_79 provides various definitions and sec_7701 specifically provides that t he term ‘trade or business’ includes the performance of the functions of a public_office however sec_7701 provides that the term includes is not to be interpreted to exclude other things otherwise within the meaning of the term defined we have previously held arguments seeking to convert includes to includes only to be frivolous consequently we decline to address mr salmonson’s argument further mr salmonson has not provided any other arguments or evidence to show that the amounts should not be included in his income accordingly we sustain respondent’s adjustments to mr salmonson’s taxable_income 136_tc_498 waltner v commissioner tcmemo_2014_35 at see 737_f2d_1417 5th cir we perceive no need to refute these frivolous arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit wnuck v commissioner t c pincite i t is doubtful whether tax jurisprudence will be much advanced by issuing yet another opinion affirming the obvious truisms about tax law sanders v commissioner tcmemo_1997_452 wl at w e are not obligated to exhaustively review and rebut petitioner’s misguided contentions iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failing to timely file a federal_income_tax return unless it is shown that the failure was due to reasonable_cause and not due to willful neglect the commissioner bears the burden of production with respect to an individual’s liability for any penalty or addition_to_tax the taxpayer then bears the burden of proving any defenses respondent determined an addition_to_tax under sec_6651 for each year in issue mr salmonson stipulated that he filed joint federal_income_tax returns for through on date he did not provide evidence of any defenses accordingly we find that respondent has met his burden of production and mr salmonson did not prove any defenses as a result the additions to tax under sec_6651 for the years in issue are sustained iv sec_6662 accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due see sec_7491 see 116_tc_438 see sec_6072 to among other reasons negligence or disregard of rules or regulations as with sec_6651 the commissioner bears the burden of production as to the penalty the penalty will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure sec_6662 and b sec_7491 sec_6664 sec_6662 see 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo see higbee v commissioner t c pincite sec_1_6662-3 income continued mr salmonson was negligent in the stipulations and in his briefs mr salmonson maintained that the omitted income was not taxable to him because of sec_7701 as stated above we have previously rejected any attempt to read includes as includes only as frivolous further subsection c of sec_7701 rejects this interpretation as well accordingly we find that respondent met his burden of production and mr salmonson failed to prove any defenses therefore the penalties under sec_6662 for the years in issue are sustained relatedly sec_6673 allows the court to impose sanctions when a taxpayer continues to advance frivolous positions respondent did not assert nor will we require mr salmonson to pay a penalty under sec_6673 at this time however we warn mr salmonson that such a penalty could be imposed in the future should he continue to assert arguments similar to those asserted here v conclusion on the basis of the evidence before us we sustain respondent’s adjustments to mr salmonson’s taxable_income further we sustain the additions to tax and continued tax regs penalties because respondent met his burden of production and mr salmonson failed to meet his burden to show that the penalties should not apply we have considered the parties’ arguments and to the extent not addressed herein we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
